Citation Nr: 1454668	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  13-28 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for chronic bronchitis.

3. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to April 21, 2011.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) from April 21, 2011.


REPRESENTATION

Veteran represented by:    Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1942 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2010 and December 2012 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

In an August 2010 rating decision, the Veteran was denied entitlement to TDIU.  In July 2011, within one year of the previous denial, the Veteran submitted a statement requesting that his claim for TDIU be reopened.  The RO considered the Veteran's July 2011 statement as a new claim; however, the statement can reasonably be construed as a disagreement with the August 2010 denial.  Accordingly, the August 2010 rating decision is currently on appeal. 

In April 2014, the RO noted that the October 2013 statement of the case failed to address the Veteran's claim for an increased evaluation of his bilateral hearing loss and chronic bronchitis.  Subsequently, the RO issued a supplemental statement of the case in April 2014.  Although the Veteran has not submitted a substantive appeal for the aforementioned issues, the 60-day filing requirement of a substantive appeal is not a jurisdictional bar to Board review as VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 29, 45.  In this case, the Veteran did not submit a timely substantive appeal for an increased evaluation of his bilateral hearing loss and chronic bronchitis through no fault of his own, but had submitted a substantive appeal for the TDIU previously when the other two issues should have been included in the statement of the case.  Accordingly, the issues of an increased evaluation of bilateral hearing loss and chronic bronchitis are properly before the Board.

The issue of entitlement to an increased rating for chronic bronchitis and TDIU on an extraschedular basis prior to April 21, 2011 are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than level VIII hearing impairment in the right ear and level XI hearing impairment in the left ear.

2.  Since April 21, 2011, the Veteran's service-connected disabilities have precluded him from engaging in all forms of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a TDIU from April 21, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Letters dated August 2011 and November 2012 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated in an April 2014 supplemental statement of the case.  Additional evidence was received after the supplemental statement of the case; however, the evidence was not relevant to any of the issues being decided on appeal.  

The Veteran's service treatment records, private treatment records, and VA medical treatment records have been obtained.  The Veteran also reported that he received private treatment from Dr. Gall.  The VA sent authorization forms to the Veteran to request the aforementioned records on his behalf; however, the Veteran did not respond.  Additionally, the Veteran has not indicated and the record does not contain evidence that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in February 2010, August 2011, September 2011, and October 2013; the record does not reflect that these examinations are inadequate for rating purposes.  The examiners provided sufficient detail regarding their findings and opinions so that the Board's decision is an informed one.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcomes of the case, the Board finds that any such failure is harmless.

II. Bilateral Hearing Loss

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned. See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2014).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

A VA audiological examination was afforded to the Veteran in April 2011.  The examiner diagnosed the Veteran with moderate to severe sensorineural hearing loss.  The examination results documented a puretone threshold average of 62 for the right ear and 65 for the left ear.  The Maryland CNC speech recognition score was 50 percent for the right ear and 34 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level VIII hearing impairment in the right ear and level XI hearing impairment in the left ear.  Applying the results to Table VII, a 70 percent rating is warranted for bilateral hearing loss based on the April 2011 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In October 2013, the Veteran underwent further VA audiological examination.  The examiner diagnosed sensorineural hearing loss.  At that time, examination results documented a puretone threshold average of 65 for the right ear and 68 for the left ear.  The Maryland CNC speech recognition score was 44 percent for the right ear and 30 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran again had level VIII hearing impairment in the right ear and level XI hearing impairment in the left ear.  Applying the results to Table VII, a 70 percent rating is warranted for bilateral hearing loss based on the October 2013 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

VA treatment records show regular treatment for hearing loss during the course of the rating period on appeal. The VA treatment records primarily relate to hearing aid fittings. The records do not contain the type of detailed audiological evaluations that are documented in the VA examination reports, nor do they indicate that the Veteran's hearing loss is worse than what is reflected by the VA examination reports.  Thus, the records do not provide the basis for a higher evaluation.

Given the puretone threshold averages and speech recognition scores as set forth in the two VA audiological examinations, a lack of hearing acuity is evident. However, in mechanically applying the rating criteria, the combined hearing impairment for his bilateral hearing loss has not been disabling enough to warrant a higher rating.  The rating criteria simply do not call for a rating in excess of 70 percent for this level of hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is so for the entire rating period on appeal.  

Although the Veteran is in receipt of TDIU based, in part, on his bilateral hearing loss, the rating criteria considered in this case reasonably describe the Veteran's disability level and symptoms for his hearing loss when it is considered in isolation from his additional service-connected impairments.  The evidence shows that the Veteran's service-connected bilateral hearing loss results in decreased hearing acuity, which is contemplated by the rating schedule.  Accordingly, the assigned schedular evaluation for the service-connected bilateral hearing disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

II. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2014).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Veteran is currently service connected for bilateral hearing loss with a 70 percent evaluation, chronic bronchitis with a 30 percent evaluation, dermatitis with a 10 percent evaluation, tinnitus with a 10 percent evaluation, and malaria with a noncompensable evaluation.  In an August 2011 application for a TDIU, the Veteran indicated that he was unemployable because of his service-connected hearing loss and chronic bronchitis.  The Veteran also reported that he had a high school education and that he retired in 1982.  In additional correspondence received November 2011, the Veteran stated that he was 94 years old, had very little strength, was unable to drive, and experienced shortness of breath. 

The February 2010 examiner opined that that the Veteran would not experience work problems associated with his chronic bronchitis; however, the examiner concluded that the Veteran would experience poor endurance for usual daily activities due to the development of shortness of breath and cough with mild exertion.  The August 2011 examiner opined that the configuration of the Veteran's hearing loss did not prevent him from obtaining and maintaining gainful employment.  The examiner noted that the Veteran would experience greater difficulty in work environments than an individual with normal hearing sensitivity; however, he also noted that the Veteran's best possible listening environment is one-on-one, preferably a face-to-face conversation in a quiet environment.  In September 2011, the examiner noted the Veteran's service-connected disabilities, namely, bilateral hearing loss, tinnitus, chronic bronchitis, dermatitis, and malaria, and opined that there were no medical findings on examination that would prevent the Veteran from seeking gainful employment.  To support his opinion, the examiner noted that the Veteran's chronic bronchitis required occasional treatment with antibiotics.  There was no current treatment for dermatitis or malaria.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran has a high school education and work experience as an appliance salesperson for Sears.  Although each VA examiner who addressed the matter determined that the Veteran's service connected disabilities did not preclude the Veteran from engaging in gainful employment, none of the opinions addressed whether the combined effects of all of the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation.  Notably, the Veteran has not worked since 1982, he has a high school education, and has no other training outside of appliance sales.  The Board finds that the Veteran's difficulty hearing speech coupled with his shortness of breath would preclude him from working, particularly in his previous field of sales because he would not be able to communicate effectively with customers and would frequently be short of breath.

For the foregoing reasons, the Board finds that entitlement to TDIU from April 21, 2011 is warranted, which is when the schedular criteria were met for a TDIU under 38 C.F.R. § 4.16(a).


ORDER

A TDIU from April 21, 2011 is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 70 percent for bilateral hearing loss is denied.


REMAND

The Veteran was last examined for his chronic bronchitis in October 2013.  On examination, the examiner noted that the Veteran denied using any medication to treat his bronchitis.  In correspondence received in July 2014, the Veteran reported that he was recovering from a recent episode of bronchitis.  He stated that his primary physician, prescribed medications to treat his bronchitis.  As the evidence indicates that the Veteran's chronic bronchitis may have worsened, a new examination is required.

Prior to April 21, 2011, the Veteran did not meet the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  However, the Board has found that his service-connected disabilities preclude substantially gainful employment.  Where the Veteran does not meet the percentage requirements for TDIU, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of Compensation Service.  See 38 C.F.R. § 4.16(b).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the bronchitis claim.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to determine the current nature and severity of his service-connected chronic bronchitis, to include any and all medications required to treat the Veteran's chronic bronchitis.  

2.  Refer the claim of entitlement to TDIU prior to April 21, 2011 to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  

3.  Finally, readjudicate the issues remaining on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


